DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-31 in the reply filed on 08 December 2021 is acknowledged.
Claims 32-36 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods for measuring injected volume and forming  compressed core, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 December 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-22, and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvorkin et al. (U.S. Patent Number 9.507,047; hereinafter referred to as Dvorkin), further in view of Leung et al. (U.S. Patent Number 4,979,393; hereinafter referred to as Leung) and further in view of De Wolf et al. (U.S. Patent Application Publication Number 2013/0281329; hereinafter referred to as De Wolf).  Dvorkin discloses that the present invention relates to a method and system for integrating .
With respect to claim 1, Dvorkin discloses and illustrates a method for assessing a siliciclastic subterranean formation rock petrophysical property, comprising: providing drill cuttings from the siliciclastic subterranean formation (column 16, lines 35 through 38 disclose siliciclastic rocks); and forming a sample from drill cuttings (see column 20, lines 31 through 47), and testing the plug for petrophysical properties (porosity and permeability, for example, are disclosed in column 10, lines 11 through 65).  However, Dvorkin fails to disclose some of the specifics the preparation of the sample and specifics about the testing.  De Wolf discloses and illustrates in figure 6 a core flooding test for a core sample wherein a core sample is placed into a core holder and flooded with a fluid, thus the set up disclosed in De Wolf can be used to test the drill cutting samples disclosed in Dvorkin.  However, there is still not disclosure of the preparation of 
With respect to claim 3, the method of claim 1, wherein the petrophysical property is selected from the group consisting of: fluid injectivity; in-situ displacement performance; displacement studies; displacement efficiency; relative permeabilities; multi-phase relative permeabilities; permeability; porosity; and combinations thereof is disclosed in Dvorkin as relative permeability is disclosed in column 10, multiple times.
With respect to claims 4-7, Leung gives specifics with respect to the cleaning and preparation of the sample.  Specifically, Leung discloses different types of fluids used for different types of drilling fluids in column 12, lines 8 through 15. Specifics are stated for uses of solvents, specifically xylene based solvents with oil-based drilling fluids (see claims 5 and 6). Column 6, lines 9 through 18 mention washing with KCl (claim 4) while Column 9, lines 40 through 65 mention cleaning with an organic solvent such as toluene (claim 7).
With respect to claims 8 and 9, while Leung discloses a means to replace bentonite, it’s not specifically disclosed how this is done, though one of ordinary skill in the art can use any suitable means to accomplish this, including gravity separation.
With respect to claims 10-16, Leung gives specifics with respect to the cleaning and preparation of the sample.  Specifically, Leung discloses different types of fluids used for different types of drilling fluids in column 12, lines 8 through 15. Specifics are 
With respect to claims 17 and 31, wherein forming the compressed core plug comprises placing a quantity of the drill cuttings into a form and applying a pressure to the drill cuttings to compress the drill cuttings to form the compressed core plug is disclosed in view of the core holder in Figure 6 of De Wolf which shows the core plug holder.
With respect to claims 18-22, the references disclose the use of pressure on the sample. The specific pressure or time of applied pressure claimed is not explicitly disclosed, however, one of ordinary skill in the art is able to set pressure and times to apply the pressure as needed in order to perform the tests as needed. 
With respect to claims 26 and 27, the use of drill cutting plugs and generation of numerical models are disclosed in the De Wolf and Leung references.
With respect to claims 28-30, while the specific clay content is not explicitly disclosed as claimed, the clay content is not disclosed to have any criticality to the invention and its operation and thus the clay content is seen as a mere scalable element that is obvious to one of ordinary skill in the art at the time of the invention.

Claims 2 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvorkin, further in view of Leung and further in view of De Wolf as applied to claim 1 above, and further in view of Kiesl et al. (U.S. Patent Application Publication Number 2003/0231017; hereinafter referred to as Kiesl.  Kiesl discloses an apparatus and method for determining a parameter of interest of a formation composed of carbonate rock. A nuclear magnetic resonance (NMR) sensor assembly produces a pulsed RF field designed for obtaining measurements indicative of the parameter of interest of the formation. A downhole processor processes the measurements for obtaining BVI and BVM using a cutoff time based on classification of the carbonate. Further processing is done to estimate the permeability of the carbonate (Please see the abstract).
With respect to claim 2, the method of claim 1, wherein the siliciclastic subterranean formation rock comprises arenite, wackestone, mudstone, or combinations thereof is not disclosed in the previous references, but Kiesl specifically discloses mudstone and wackestone as subterranean formation rock.
With respect to claim 23, the method of claim 2, wherein the petrophysical property comprises injectivity testing, and provides a subjective injectivity analysis, selected from the group consisting of: observed swelling; maximum injection pressure; substantially zero fluid flow rate; compatibility of the test fluid and the compressed core plug; and combinations thereof is disclosed in De Wolf in paragraphs [0063] through 0064] as the compatibility of the fluid is disclosed to be looked at.
24. (Original) The method of claim 2, wherein the petrophysical property comprises injectivity testing, and provides a quantitative injectivity analysis, selected from the group consisting of: fluid flow rate; change in fluid injection pressure; change in 
With respect to claim 25, the method of claim 2, further comprising determining a corresponding formation petrophysical property of the siliciclastic subterranean formation from the compressed core plug petrophysical property is disclosed in De Wolf as the core plug I tested to determine properties of the formation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

RODNEY T. FRANK
Examiner
Art Unit 2861



January 18, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861